Taxpayer’s action against the Common Council of the City of Yonkers and the Comptroller of the City of Yonkers. Respondents’ motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice was granted. From the judgment entered thereon plaintiff appeals. Judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Order denying plaintiff's motion for an injunction pendente lite unanimously affirmed, with $10 costs and disbursements. No opinion. Present— Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ.